                   Case 20-40313                   Doc 15          Filed 03/03/20 Entered 03/03/20 15:36:44
                                                                                                 For             Desc
                                                                                                     amended plans     Main
                                                                                                                    only:
Fill in this information to identify your case:
                                                                    Document     Page 1 of 14
                                                                                                 ❑Check if this amended plan is filed prior
 Debtor 1                    Zachery                Sean                  Travis                                             to any confirmation hearing.
                             First Name             Middle Name          Last Name
                                                                                                                             ❑Check if this amended plan is filed in
                                                                                                                             response to an initial denial order or a
 Debtor 2                    Charlene                                     Travis
 (Spouse, if filing)
                                                                                                                             continuance that counted as an initial denial.
                             First Name             Middle Name          Last Name
                                                                                                                             List the sections which have been changed
 United States Bankruptcy Court for the:                             Eastern District of Texas                               by this amended plan:
 Case number                            20-40313
 (if known)


TXEB Local Form 3015-a
                                                                 CHAPTER 13 PLAN
                                                                                                                                                            Adopted: Dec 2017

Part 1: Notices

               1
To Debtor :            This plan form is designed for use when seeking an initial confirmation order. It sets out options that may be
                       appropriate in some cases, but the presence of an option on the form does not indicate that the option is
                       appropriate in your circumstances. When you file this Plan, you must serve a copy of it upon each party listed
                       on the master mailing list (matrix) of creditors as constituted by the Court on the date of service and
                       evidence that service through a Certificate of Service affixed to this document that attaches a copy of the
                       matrix of creditors which you served. The most current matrix in this case is available under the “Reports”
                       tab of the CM-ECF system.

To Creditors:          Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                     You should read this Plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do
                     not have an attorney, you may wish to consult one.
                     If you oppose any permanent treatment of your claim as outlined in this plan, you or your attorney must file an
                     objection to confirmation of this Plan. An objection to confirmation must be filed at least 14 days before the date set for
                     the plan confirmation hearing. That date is listed in ¶ 9 of the Notice of Chapter 13 Bankruptcy Case issued in this case.
                     The objection period may be extended to 7 days prior to the confirmation hearing under the circumstances specified in
                     LBR 3015(f). In any event, the Court may confirm this plan without further notice if no objection to confirmation is
                     timely filed.

                     Regardless of whether you are listed in the Debtor’s matrix of creditors or in the Debtor’s schedules, you must timely
                     file a proof of claim in order to be paid under this Plan. The deadline for filing claims is listed in ¶ 8 of the Notice of
                     Chapter 13 Bankruptcy Case issued in this case. Disbursements on allowed claims will begin on the Trustee’s next
                     scheduled distribution date after the Effective Date of the Plan. See § 9.1.

                     The Debtor must check one box on each line to state whether or not the plan includes each of the following
                     items. If an item is checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set
                     out later in the Plan.


1.1     A limit on the amount of an allowed secured claim through a final determination of the value of property                        ❑ Included               ✔ Not Included
                                                                                                                                                                 ❑
        constituting collateral for such claim, as set forth in § 3.10 of this Plan, which may result in a partial
        payment or no payment at all to the secured creditor.


1.2     Avoidance of a judicial lien or a nonpossessory, nonpurchase-money security interest, as set forth in § 3.9                     ❑ Included               ✔ Not Included
                                                                                                                                                                 ❑
        of this Plan.


1.3     Potential termination and removal of lien based upon alleged unsecured status of claim of lienholder, as                        ❑ Included               ✔ Not Included
                                                                                                                                                                 ❑
        set forth in § 3.11 of this Plan.


1.4     Nonstandard provisions as set forth in Part 8.                                                                                  ✔ Included
                                                                                                                                        ❑                        ❑ Not Included


        1
            The use of the singular term “Debtor” in this Plan includes both debtors when the case has been initiated by the filing of a joint petition by spouses.
              Case 20-40313                     Doc 15            Filed 03/03/20 Entered 03/03/20 15:36:44                                         Desc Main
                                                                   Document     Page 2 of 14
Debtor Travis, Zachery Sean; Travis, Charlene                                                  Case number 20-40313



Part 2: Plan Payments and Length of Plan


2.1   The applicable commitment period for the Debtor is                                 60       months.


2.2   Payment Schedule.
                                                                                  th                                      2
      Unless the Court orders otherwise, beginning on the 30 day after the Petition Date or the entry date of any order converting
      this case to Chapter 13, whichever is later, the Debtor will make regular payments to the Trustee throughout the applicable
      commitment period and for such additional time as may be necessary to make the payments to claimants specified in Parts 3
      through 5 of this Plan (the “Plan Term”). The payment schedule shall consist of:

              2
                  The use of the term “Petition Date” in this Plan refers to the date that the Debtor filed the voluntary petition in this case.

      ✔
      ❑   Constant Payments:                The Debtor will pay                $700.00             per month for              54      months.

      ❑   Variable Payments: The Debtor will pay make variable plan payments throughout the Plan Term. The proposed schedule
      for such variable payments are set forth in Exhibit A to this Order and are incorporated herein for all purposes.


2.3   Mode of Payment. Regular payments to the Trustee will be made from future income in the following manner:
      [Check one]

      ❑   Debtor will make payments pursuant to a wage withholding order directed to an employer.

      ✔
      ❑   Debtor will make electronic payments through the Trustee’s authorized online payment system.

      ❑   Debtor will make payments by money order or cashier’s check upon written authority of the Trustee.

      ❑   Debtor will make payments by other direct means only as authorized by motion and separate court order.


2.4   Income tax refunds.
      In addition to the regular monthly payments to the Trustee, and in the absence of a court order to the contrary, the Debtor is
      required to:
            (1)     supply a copy of each federal income tax return, including all supporting schedules, filed during the Plan
                    Term to the Trustee within 14 days of filing the return; and
            (2)     remit to the Trustee within 14 days of receipt all federal income tax refunds received by each Debtor
                    during the plan term which will be added to the plan base; provided, however, that the Debtor may retain
                    from each such refund up to $2,000.00 in the aggregate on an annual basis if the Debtor is current on
                    the payment obligations to the Trustee under this Plan at the time of the receipt of such tax refund.
      The Debtor hereby authorizes the Trustee to endorse any federal income tax refund check made payable to the Debtor during
      the plan term.




TXEB Local Form 3015-a [eff. 12/2017]                                               Chapter 13 Plan                                                            Page 2
              Case 20-40313                    Doc 15           Filed 03/03/20 Entered 03/03/20 15:36:44                                       Desc Main
                                                                 Document     Page 3 of 14
Debtor Travis, Zachery Sean; Travis, Charlene                                              Case number 20-40313




2.5   Additional payments.
      [Check one]

      ✔
      ❑      None. If “None” is checked, the rest of § 2.5 need not be completed.


2.6    Plan Base.
      The total amount due and owing to the Trustee under §§ 2.2 and 2.5 is      $37,800.00      which, when combined with any
      income tax refunds due to the Trustee under § 2.4, any litigation proceeds due to the Trustee under § 9.3, and any other funds
      received by the Trustee on the Debtor’s behalf during the Plan Term, constitutes the “ Plan Base.”

Part 3: Treatment of Secured Claims


3.1   Post-Petition Home Mortgage Payments. [Check one]

      ❑      No Home Mortgage. If “No Mortgage” is checked, the remainder of § 3.1 and § 3.2 need not be completed.

      ❑      Home Mortgage Maturing Before or During Plan Term. If “Mortgage Maturing” is checked, the claim will be addressed in
             § 3.4. The remainder of § 3.1 and § 3.2 need not be completed.

      ✔
      ❑      Direct Home Mortgage Payments by Debtor Required.
            On the Petition Date, the Debtor owed the following claims secured only by a security interest in real property that is the
            Debtor’s principal residence. The listed monthly payment amount is correct as of the Petition Date. Such mortgage claims
            (other than related Cure Claims addressed in § 3.2), shall be paid directly by the Debtor in accordance with the pre-petition
            contract, including any rate changes or other modifications required by such documents and noticed in conformity with any
            applicable rules, as such payments become due during the Plan Term. The fulfillment of this requirement is critical to the
            Debtor’s reorganization effort. Any failure by the Debtor to maintain payments to a mortgage creditor during the Plan
            Term may preclude confirmation of this Plan and, absent a subsequent surrender of the mortgage premises, may
                                                                                               3
            preclude the issuance of any discharge order to the Debtor under § 1328(a). The Trustee will monitor the Debtor’s
            fulfillment of this direct payment obligation (“DPO”).

              3
                  All statutory references contained in this Plan refer to the Bankruptcy Code, located in Title 11, United States Code.


                                                                                                                          Monthly Payment                Due Date of
             Mortgage Lienholder                                             Property Address
                                                                                                                          Amount by Debtor             Monthly Payment

Bsi Financial Services                                          1308 Thoreau Ln                                                            $1,615.00
                                                                Allen, TX 75002
                                                                                                                       Amount inc:
                                                                                                                       ✔
                                                                                                                       ❑    Tax Escrow
                                                                                                                       ✔
                                                                                                                       ❑    Insurance Escrow
                                                                                                                       ❑    Other



3.2   Curing Defaults and Maintenance of Direct Payment Obligations. [Check one]

      ❑   None. If “None” is checked, the remainder of § 3.2 need not be completed.




 TXEB Local Form 3015-a [eff. 12/2017]                                          Chapter 13 Plan                                                                Page 3
                Case 20-40313               Doc 15    Filed 03/03/20 Entered 03/03/20 15:36:44                    Desc Main
                                                       Document     Page 4 of 14



 Debtor Travis, Zachery Sean; Travis, Charlene                          Case number 20-40313


       ✔ Cure Claims. On the Petition Date, the Debtor was delinquent on payments to satisfy certain secured claims or upon
       ❑
       obligations arising under an executory contract or an unexpired lease that the Debtor has elected to assume under § 6.1 of this
       Plan. While remaining current on all direct payment obligations (future installment payments) as each comes due under the
       applicable contractual documents during the plan term (a “DPO”), the Debtor shall cure all such delinquencies through the Plan as
       listed below (a “Cure Claim”). Each listed claim constitutes a separate class. The total amount of each allowed Cure Claim will be
       paid in full by the Trustee. The Trustee is authorized to initiate monthly payments on an interim basis based upon the projected
       amount of each Cure Claim listed below until such time as the allowed amount of each Cure Claim is established by the filing of
       a proof of claim in accordance with the Bankruptcy Rules. The amount listed in that proof of claim, or the final determination by
       the Court of any objection thereto, shall control over any projected Cure Claim amount listed below. No interest will be paid on
       any Cure Claim in the absence of documentary proof that the applicable contractual documents entitle the claimant to receive
       interest on unpaid interest.
       If the automatic stay is terminated as to the property for which a Cure Claim exists at any time during the Plan Term, the next
       distribution by the Trustee on such Cure Claim shall be escrowed pending any possible reconsideration of the stay termination. If
       the stay termination is reversed by agreement or by court order, then the single escrowed distribution shall be released to the
       holder of the Cure Claim and regular distributions on that Cure Claim shall be reinstituted. In the event that the stay termination
       remains in effect on the second distribution date after the stay termination, the escrowed funds shall be released for distribution
       to other classes under this Plan and the Cure Claim shall thereafter be addressed solely under applicable state law procedures
       and will no longer be treated by the Plan. The completion of payments contemplated in this subsection constitutes a cure of all
       defaults of the Debtor’s obligation to each listed claimant.


                                                                                                                  Projected       Projected
                                                                                       Projected       Plan
                        Claimant                                  Debtor’s DPO                                     Monthly        Total Cure
                                                                                      Cure Claim     Interest
        Collateral/Property/Contract Description                    Amount                                         Payment         Payment
                                                                                        Amount         Rate
                                                                                                                  by Trustee      by Trustee

Bsi Financial Services                                                    $1,615.00     $12,231.80       5.88 %        Pro-Rata     $13,066.56

❑ Debt Maturing During Plan Term.
✔ Debt Maturing After Completion of Plan Term.
❑
❑ Curing Assumed Executory Contract or Lease Obligation
Pursuant to § 6.1.
Collateral Description
1308 Thoreau Ln Allen, TX 75002

      Insert additional claims as needed.


3.3     Secured Claims Protected From § 506 Bifurcation. [Check one]

       ❑       None. If “None” is checked, the remainder of § 3.3 need not be completed.

       ✔
       ❑       910 Claims. The claims listed below were either:
              (1)    incurred within 910 days before the Petition Date and secured by a purchase money security interest in
                     a motor vehicle acquired for the personal use of the Debtor, or
              (2)
              incurred within 1 year of the Petition Date and secured by a purchase money security interest in any other thing of value,
       and are thus statutorily protected from bifurcation under § 506(a) based on collateral value (a “910 Claim”).
       Based upon the Debtor’s election to retain certain personal property that serves as collateral for a 910 Claim, adequate
       protection payments in an initial amount calculated pursuant to LBR 3015(c)(1) shall be paid by the Debtor to the Trustee
       beginning in Month 1 of the Plan for the benefit of holders of allowed 910 Claims secured by personal property as authorized by
       § 1326(a)(1)(C) and LBR 3015(c). Such payments shall be held by the Trustee solely for the benefit of the affected secured
       creditor to the absolute exclusion of the Debtor and all other parties and shall be tendered by the Trustee at the earliest
       practicable time to holders of allowed 910 Claims secured by personal property as listed below, notwithstanding any failure by
       the Debtor to achieve confirmation of this Chapter 13 plan. Adequate protection payments to be distributed by the Trustee are
       subject to the availability of funds and the Trustee is authorized to make pro rata payments if available funds are insufficient to
       pay all adequate protection payments otherwise due. Such adequate protection payments to each affected secured claimant
       shall continue on a monthly basis until the month in which equal monthly payments are initiated to such claimant under the Plan.
             Case 20-40313              Doc 15   Filed 03/03/20 Entered 03/03/20 15:36:44   Desc Main
TXEB Local Form 3015-a [eff. 12/2017]             Document          Page
                                                           Chapter 13 Plan 5 of 14                      Page 4
                Case 20-40313               Doc 15   Filed 03/03/20 Entered 03/03/20 15:36:44                     Desc Main
                                                      Document     Page 6 of 14



 Debtor Travis, Zachery Sean; Travis, Charlene                           Case number 20-40313


       Each 910 Claim constitutes a separate class. Each 910 Claim will be paid in full by the Trustee with post-confirmation interest
       accruing from the Effective Date of the Plan at the plan rate stated below. Upon confirmation of this Plan, the Trustee is
       authorized to initiate monthly payments on an interim basis based upon the projected amount of each 910 Claim listed below until
       such time as the allowed amount of each 910 Claim is established by the filing of a proof of claim in accordance with the
       Bankruptcy Rules. The amount listed in that proof of claim, or the final determination by the Court of any objection thereto, shall
       control over any projected 910 Claim amount.
       If the automatic stay is terminated as to property securing a 910 Claim treated under this subsection at any time during the Plan
       Term, the next distribution by the Trustee on such 910 Claim shall be escrowed pending any possible reconsideration of the stay
       termination. If the stay termination is reversed by agreement or by court order, then the single escrowed distribution shall be
       released to the holder of the 910 Claim and regular distributions on that 910 Claim shall be reinstituted. In the event that the stay
       termination remains in effect on the second distribution date after the stay termination, the escrowed funds shall be released for
       distribution to other classes under this Plan and the 910 Claim shall thereafter be addressed solely under applicable state law
       procedures and will no longer be treated by the Plan.


                                                                                                                    Equal        Projected
                                                                                                       Plan
                           Claimant                              Adequate            910 Claim                     Monthly          Total
                                                                                                     Interest
                    Collateral Description                  Protection Payment        Amount                       Payment        Payment
                                                                                                       Rate
                                                                                                                  by Trustee     by Trustee

AmeriCredit/GM Financial                                                                $27,132.00       5.25 %       Pro-Rata      $2,647.65
Collateral Description
2013 BMW X5


Global Lending Services LLC                                                             $14,518.89       5.25 %       Pro-Rata      $1,275.96
Collateral Description
2014 Volkswagen Jetta


AmeriCredit/GM Financial                                                                $27,132.00       0.00 %        $647.00          $0.00
Collateral Description
2013 BMW X5


Global Lending Services LLC                                                             $14,518.89       0.00 %        $345.00          $0.00
Collateral Description
2014 Volkswagen Jetta

      Insert additional claims as needed.


3.4     Secured Claims Subject to § 506 Bifurcation.
       [Check one]

       ✔
       ❑       None. If “None” is checked, the remainder of § 3.4 need not be completed.


3.5     Direct Payment of Secured Claims Not in Default. [Check one]

       ✔
       ❑       None. If “None” is checked, the remainder of § 3.5 need not be completed.




 TXEB Local Form 3015-a [eff. 12/2017]                          Chapter 13 Plan                                                     Page 5
              Case 20-40313               Doc 15   Filed 03/03/20 Entered 03/03/20 15:36:44                       Desc Main
                                                    Document     Page 7 of 14



 Debtor Travis, Zachery Sean; Travis, Charlene                          Case number 20-40313


3.6   Surrender of Property. [Check one]

      ✔
      ❑      None. If “None” is checked, the remainder of § 3.6 need not be completed.


3.7   Lien Retention.
      The holder of a lien securing payment of a claim addressed in §§ 3.1 or 3.2 of this Plan shall retain its lien until the indebtedness
      secured by such lien is totally satisfied as determined under applicable non-bankruptcy law. The holder of a lien securing
      payment of any other allowed secured claim that is governed by this Plan shall retain its lien until the earlier of: (1) the total
      satisfaction of the indebtedness secured by the lien as determined under applicable non-bankruptcy law; or (2) the entry of a
      discharge order in favor of the Debtor under § 1328(a). In each instance, the provisions of this subsection may be superseded
      by a subsequent order of the Court.


3.8   Maintenance of Insurance and Post-Petition Taxes Upon Retained Collateral.
      For all property that secures the payment of an indebtedness and which is proposed to be retained by the Debtor under this
      Plan, the Debtor must maintain insurance coverage as required either by the applicable contractual documents governing the
      indebtedness or as may be directed by the Trustee. The Debtor must also pay all ad valorem taxes on property proposed to be
      retained by the Debtor under this Plan as they come due in the post-petition period. Such payment shall be tendered to the
      appropriate taxing authorities in accordance with applicable non-bankruptcy law on or before the last date on which such taxes
      may be paid without penalty.


3.9   Lien Avoidance. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.9 need not be completed.


3.10 Rule 3012 Valuation of Collateral. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.10 need not be completed.


3.11 Lien Removal Based Upon Unsecured Status. [Check one]

      ✔
      ❑   None. If “None” is checked, the remainder of § 3.11 need not be completed.

Part 4: Treatment of Administrative Expenses, DSO Claims and Other Priority Claims


4.1   General
      All allowed priority claims, other than those particular domestic support obligations treated in § 4.5, will be paid in full without
      post-confirmation interest. Where applicable, the Trustee is authorized to initiate monthly payments on an interim basis based
      upon the projected amount of each priority claim listed below until such time as the allowed amount of each priority claim is
      established by the filing of a proof of claim in accordance with the Bankruptcy Rules. The amount listed in that proof of claim,
      or the final determination by the Court of any objection thereto, shall control over any projected priority claim amount listed
      below.


4.2   Trustee’s Fees.
      The Trustee’s fees are fixed by the United States Trustee pursuant to the provisions of 28 U.S.C. § 586(e)(2) and, pursuant
      thereto, shall be promptly collected and paid from all plan payments received by the Trustee.




TXEB Local Form 3015-a [eff. 12/2017]                           Chapter 13 Plan                                                        Page 6
                Case 20-40313               Doc 15     Filed 03/03/20 Entered 03/03/20 15:36:44                       Desc Main
                                                        Document     Page 8 of 14
Debtor Travis, Zachery Sean; Travis, Charlene                                    Case number 20-40313




4.3     Attorney’s Fees.

       The total amount of attorney’s fees requested by the Debtor’s attorney in this case is       $1,500.00 . The amount of
          $1,500.00     was paid to the Debtor’s attorney prior to the Petition Date. The allowed balance of attorney’s fees will be paid
       by the Trustee from the remaining available funds after the payment of required adequate protection payments pursuant to §§
       3.3 and 3.4 of this Plan.
       The allowed balance of attorney’s fees to be awarded to the Debtor’s attorney in this case shall be determined by:

       ✔ LBR 2016(h)(1); ❑ by submission of a formal fee application.
       ❑
              LBR 2016(h)(1): If the attorney’s fee award is determined by the benchmark amounts authorized by LBR 2016(h), the total
              fee shall be the amount designated in LBR 2016(h)(1)(A) unless a certification is filed by the Debtor’s attorney regarding
              the rendition of legal services pertaining to automatic stay litigation occurring during the Benchmark Fee Period outlined in
              that rule. The Trustee is authorized to make the benchmark fee calculation and to recognize the proper enhancement or
              reduction of the benchmark amount in this case without the necessity of court order. No business case supplement to the
              benchmark fee shall be recognized unless a business case designation is granted on or before initial confirmation of the
              Plan.

              Fee Application: If attorney’s fees are determined by the formal fee application process, such fee application shall be
              filed no later than 30 days after the expiration of the Benchmark Fee Period outlined in LBR 2016(h)(1). If no application
              is filed within that period, the determination of the allowed amount of attorney’s fees to the Debtor’s attorney shall revert to
              the benchmark amounts authorized by LBR 2016(h)(1) without the necessity of any further motion, notice or hearing and
              the Trustee shall adjust any distributions in this class accordingly.


4.4     Priority Claims: Domestic Support Obligations (“DSO"). [Check one]

       ✔
       ❑    None. If “None” is checked, the remainder of § 4.4 need not be completed.


4.5     Priority Claims: DSO Assigned/Owed to Governmental Unit and Paid Less Than Full Amount. [Check one]

       ✔
       ❑    None. If “None” is checked, the remainder of § 4.5 need not be completed.


4.6      Priority Claims: Taxes and Other Priority Claims Excluding Attorney’s Fees and DSO Claims. [Check one]

       ❑    None. If “None” is checked, the remainder of § 4.6 need not be completed.

       ✔
       ❑    Other Priority Claims.


                 Priority Claimant                             Projected Claim Amount                   Projected Monthly Payment by Trustee

Internal Revenue Service                                                                                                               Pro-Rata
                                                     ❑    Texas ad valorem tax claim entitled to 12%
                                                     annual interest and disbursement priority as a
                                                     secured claim under § 3.4 of the Plan.

      Insert additional claims as needed.

Part 5: Treatment of Nonpriority Unsecured Claims


5.1     Specially Classed Unsecured Claims. [Check one]

       ✔
       ❑    None. If “None” is checked, the remainder of § 5.1 need not be completed.




TXEB Local Form 3015-a [eff. 12/2017]                                  Chapter 13 Plan                                                   Page 7
               Case 20-40313              Doc 15         Filed 03/03/20 Entered 03/03/20 15:36:44                  Desc Main
                                                          Document     Page 9 of 14
Debtor Travis, Zachery Sean; Travis, Charlene                                 Case number 20-40313




5.2   General Unsecured Claims.
      Allowed nonpriority unsecured claims shall comprise a single class of creditors and will be paid:

      ✔
      ❑     100% + Interest at     0.00 % ;

      ❑     100% + Interest at                  with no future modifications to treatment under this subsection;

      ❑     Pro Rata Share: of all funds remaining after payment of all secured, priority, and specially classified unsecured claims.


5.3   Liquidation Analysis: Unsecured Claims Under Parts 4 & 5.
      If the bankruptcy estate of the Debtor was liquidated under Chapter 7 of the Bankruptcy Code, the holders of priority unsecured
      claims under Part 4 of this Plan and the holders of nonpriority unsecured claims under Part 5 of this Plan would be paid an
      aggregate sum of approximately                 $0.00           . Regardless of the particular payment treatments elected under
      Parts 4 and 5 of this Plan, the aggregate amount of payments which will be paid to the holders of allowed unsecured claims
      under this Plan will be equivalent to or greater than this amount.

Part 6: Executory Contracts and Unexpired Leases


6.1   General Rule – Rejection. The executory contracts and unexpired leases of the Debtor listed below are ASSUMED and will be
      treated as specified in § 3.2 of the Plan. All other executory contracts and unexpired leases of the Debtor are REJECTED.
      [Check one]

      ✔
      ❑     None. If “None” is checked, the remainder of § 6.1 need not be completed.

Part 7: Vesting of Property of the Estate


7.1   Property of the estate will vest in the Debtor only upon the entry of an order for discharge pursuant to § 1328, in the absence
      of a court order to the contrary.

Part 8: Nonstandard Plan Provisions


      ❑   None. If “None” is checked, the rest of Part 8 need not be completed.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
included in the Official TXEB Form or any deviation from it. Any nonstandard provision set out elsewhere in this Plan is void. Even if
set forth below, any nonstandard provision is void unless the “Included” box is checked in § 1.4 of this Plan.
          Non-Standard ED - Debtors may not incur any post-petition consumer debt, except upon written approval of the Trustee
          as follows: For purchase of a car: limit of $20,000.00 financed with monthly payment not to exceed $500.00. For
          purchase of home: limit of $250,000 financed with total monthly payment Including taxes and insurance not to exceed
          $2,500.00 Debtors must be current on plan payments and provide an amended budget that includes the proposed
          payment and updated income information. The Trustee cannot approve any request that exceeds the current budget
          expenditure for the particular debt or expense. Debtors must file a motion to incur debt if the request does not fall within
          the guidelines as stated above.




TXEB Local Form 3015-a [eff. 12/2017]                                Chapter 13 Plan                                                     Page 8
              Case 20-40313               Doc 15   Filed 03/03/20 Entered 03/03/20 15:36:44                   Desc Main
                                                   Document      Page 10 of 14
Debtor Travis, Zachery Sean; Travis, Charlene                         Case number 20-40313



Part 9: Miscellaneous Provisions


9.1   Effective Date. The effective date of this Plan shall be the date upon which the order confirming this Plan becomes a final,
      nonappealable order.


9.2   Plan Disbursement Order. Unless the Court orders otherwise, disbursements by the Trustee under this Plan shall occur in the
      following order: (1) Trustee’s fees under § 4.2 upon receipt; (2) adequate protection payments under §§ 3.3 and 3.4; (3) allowed
      attorney fees under § 4.3; (4) secured claims under §§ 3.2, 3.3 and 3.4 concurrently; (5) DSO priority claims under §§ 4.4 and
      4.5 concurrently; (6) non-DSO priority claims under § 4.6; (7) specially classed unsecured claims under § 5.1; and (8) general
      unsecured claims under § 5.2.


9.3   Litigation Proceeds. No settlement of any litigation prosecuted by the Debtor during the Plan Term shall be consummated
      without the consent of the Chapter 13 Trustee and, except as otherwise authorized by the Trustee, all funds received by the
      Debtor, or any attorney for the Debtor, shall be immediately tendered to the Chapter 13 Trustee for satisfaction of any
      authorized exemption claim of the Debtor, with the remainder of the funds dedicated as an additional component of the plan
      base.

Part 10: Signatures


X            /s/ Christopher Migliaccio                           Date         03/03/2020
Signature of Attorney for Debtor(s)


X             /s/ Zachery Sean Travis                             Date         03/03/2020




X                /s/ Charlene Travis                              Date         03/03/2020
Signature(s) of Debtor(s) (required if not represented by an attorney; otherwise optional)



By filing this document, the attorney for the Debtor or any self-represented Debtor certifies to the Court that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in TXEB Local Form 3015-a, other than any
nonstandard provisions included in Part 8, and that the foregoing proposed Plan contains no nonstandard provisions other
than those included in Part 8.


Part 11: Certificate of Service to Matrix as Currently Constituted by the Court


I hereby certify that the above and foregoing document was served upon all of the parities as listed on the attached master mailing
(matrix) as constituted by the Court on the date of service either by mailing a copy of same to them via first class mail and/or
electronic notification on    03/03/2020    .

                                                                                 X           /s/ Christopher Migliaccio
                                                                                 Signature of Attorney for Debtor(s)




TXEB Local Form 3015-a [eff. 12/2017]                        Chapter 13 Plan                                                         Page 9
    Case 20-40313                 Doc 15        Filed 03/03/20 Entered 03/03/20 15:36:44                                        Desc Main
                                                 Document
                                               United         Page 11 ofCourt
                                                      States Bankruptcy   14
                                                  Eastern District of Texas

In re Zachery Sean Travis and Charlene Travis                                                     Case No. 20-40313
                                        Debtor(s)                                                 Chapter. 13


                                                     CERTIFICATE OF MAILING
The undersigned hereby certifies that a true copy of the following document(s):

Chapter 13 Plan

was(were) mailed to all persons in interest at the addresses set forth in the exhibit which is attached hereto, electronically or by first class mail,
postage prepaid, on 03/03/2020.



3/3/2020                                                                                  /s/ Christopher Migliaccio
                                                                                         Christopher Migliaccio
                                                                                         Bar Number: 24053059
                                                                                         3600 Shire Blvd 205
                                                                                         Richardson, TX 75082
                                                                                         Phone: (972) 205-9750
                                                                                         Email: christopher@wmtxlaw.com
                  Case 20-40313            Doc 15     Filed 03/03/20            Entered 03/03/20 15:36:44     Desc Main
Label Matrix for local noticing                     Plano - U. S. Bankruptcy
                                                       Document              Court12 of 14
                                                                          Page                     1st Tx Auto
0540-4                                              Suite 300B                                     635 Fritz Drive
Case 20-40313                                        660 North Central Expressway                  Coppell, TX 75019-4480
Eastern District of Texas                           Plano, TX 75074-6795
Sherman
Tue Mar 3 15:34:37 CST 2020
Ad Astra Recovery                                   Ad Astra Recovery Services Inc                 Affiliate Asset Solutions
7330 West 33rd Street North Suite 118               8918 W 21 Street N, Suite 200 PMB 303          145 Technology Parkway NW Ste 100
Wichita, KS 67205-9370                              Wichita, KS 67205-1880                         Peachtree Corners, GA 30092-3536



(p)AMERICREDIT FINANCIAL SERVICS DBA GM FINAN       AmeriCredit/GM Financial                       BSI Financial Services
PO BOX 183853                                       Attn: Bankruptcy                               PO Box 679002
ARLINGTON TX 76096-3853                             PO Box 183853                                  Dallas, TX 75267-9002
                                                    Arlington, TX 76096-3853


Bsi Financial Services                              Caine & Weiner                                 Commonwealth Financial Systems
Attn: Bankruptcy                                    Attn: Bankruptcy 5805 Sepulveda Blvd           Attn: Bankruptcy 245 Main Street
PO Box 517                                          Sherman Oaks, CA 91411-2546                    Dickson City, PA 18519-1641
Titusville, PA 16354-0517


Credence Resource Management                        Credit One Bank                                Credit Systems International, Inc
17000 Dallas Parkway Suite 204                      PO Box 60500                                   Attn: Bankruptcy
Dallas, TX 75248-1940                               City of Industry, CA 91716-0500                PO Box 1088
                                                                                                   Arlington, TX 76004-1088


Credit Union of Tex                                 Discover Financial                             Enhanced Recovery Corp
Attn Bankruptcy                                     PO Box 3025                                    Attn: Bankruptcy 8014 Bayberry Road
PO Box 517028                                       New Albany, OH 43054-3025                      Jacksonville, FL 32256-7412
Dallas, TX 75251-7028


Equifax                                             Experian                                       GM Financial
P.O. Box 740241                                     P.O. Box 4500                                  PO Box 78143
Atlanta, GA 30374-0241                              Allen, TX 75013-1311                           Phoenix, AZ 85062-8143



Genesis FS Card/Kay Jewelers                        (p)GLOBAL LENDING SERVICES LLC                 Intercoastal Financial
Attn: Bankruptcy                                    1200 BROOKFIELD BLVD STE 300                   7954 Transit Rd. #144
PO Box 4477                                         GREENVILLE SC 29607-6583                       Williamsville, NY 14221-4117
Beaverton, OR 97076-4401


Internal Revenue Service                            MRS BPO                                        Midland Fund
Centralised Insolvency Operations                   Attn: Bankruptcy 1930 Olney Ave                Attn: Bankruptcy 350 Camino De La Reine
PO Box 7346                                         Cherry Hill, NJ 08003-2016                     San Diego, CA 92108-3007
Philadelphia, PA 19101-7346


Mr. Cooper                                          NCB Management Services                        NTTA
Attn: Bankruptcy 8950 Cypress Waters Blv            Attn: Bankruptcy One Allied Drive              PO Box 660244
Coppell, TX 75019-4620                              Trevose, PA 19053                              Dallas, TX 75266-0244
                  Case 20-40313           Doc 15       Filed 03/03/20          Entered 03/03/20 15:36:44             Desc Main
(p)NEW YORK COMMUNITY BANK                           (p)PORTFOLIO
                                                        Document  RECOVERY ASSOCIATES
                                                                           Page 13LLC of 14               Prestige Default Services
ATTN BANKUPTCY DEPT                                  PO BOX 41067                                         600 E John Carpenter Freeway #175
1801 E 9TH ST                                        NORFOLK VA 23541-1067                                Irving, TX 75062-3900
CLEVELAND OH 44114-3107


RISE Credit                                          Resurgent                                            Shellpoint Mortgage Servicing
Attn: Bankruptcy                                     Care Of Resurgent Capital Serv                       Attn: Bankruptcy
PO Box 101808                                        Greenville, SC 29602                                 PO Box 10826
Fort Worth, TX 76185-1808                                                                                 Greenville, SC 29603-0826


Speedy Cash                                          Speedy/Rapid Cash                                    Sterling Jewelers, Inc.
PO Box 780408                                        P.O. Box 780408                                      Attn: Bankruptcy
Wichita, KS 67278-0408                               Wichita, KS 67278-0408                               PO Box 1799
                                                                                                          Akron, OH 44309-1799


TD Auto Finance                                      Target                                               Texas Health Resources
PO Box 551080                                        Attn: Bankruptcy                                     by American InfoSource as agent
Jacksonville, FL 32255-1080                          PO Box 9475                                          as assignee of TEXAS HEALTH PRESBYTERIAN
                                                     Minneapolis, MN 55440-9475                           4515 N Santa Fe Ave
                                                                                                          Oklahoma City, OK 73118-7901

Texas Medicine Resources                             TransUnion Consumer Relations                        U.S. Bank Trust N.A., Trustee of Lodge Serie
PO Box 8549                                          P.O. Box 2000                                        c/o BSI Financial Services
Fort Worth, TX 76124-0549                            Chester, PA 19016-2000                               1425 Greenway Drive, # 400
                                                                                                          Irving, TX 75038-2480


US Trustee                                           United Revenue Corp.                                 Woodforest National Bank
Office of the U.S. Trustee                           204 Billings Street Suite 120                        PO Box 7889
110 N. College Ave.                                  Arlington, TX 76010-2495                             The Woodlands, TX 77387-7889
Suite 300
Tyler, TX 75702-7231

Carey D. Ebert                                       Charlene Travis                                      Christopher Migliaccio
P. O. Box 941166                                     1308 Thoreau Ln                                      Warren & Migliaccio LLP Attorneys at Law
Plano, TX 75094-1166                                 Allen, TX 75002-2925                                 3600 Shire Blvd
                                                                                                          Suite 205
                                                                                                          Richardson, TX 75082-2239

Zachery Sean Travis
1308 Thoreau Ln
Allen, TX 75002-2925




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


AmeriCredit Financial Services, Inc.                 Global Lending Services                              (d)Global Lending Services LLC
dba GM Financial                                     PO Box 935538                                        Attn: Bankruptcy
P O Box 183853                                       Atlanta, GA 31193-5538                               PO Box 10437
Arlington, TX 76096                                                                                       Greenville, SC 29603
                  Case 20-40313           Doc 15       Filed 03/03/20            Entered 03/03/20 15:36:44           Desc Main
New York Community Bank                              Portfolio Recovery Page 14 of 14
                                                        Document
Attn: Bankruptcy 615 Merrick Avenue                  Attn: Bankruptcy 120 Corporate Blvd
Westbury, NY 11590                                   Norfold, VA 23502




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)U.S. Bank Trust National Association, as T        End of Label Matrix
                                                     Mailable recipients    51
                                                     Bypassed recipients     1
                                                     Total                  52
